 IntheMatter ofCENTURY PROJECTOR CORPORATIONandLOCAL -475,UNITED ELECTRICAL, RADIO, AND MACHINE WORKERS OF AMERICASC. I.O.-andDISTRICT 15,INTERNATIONAL ASSOCIATION OF MACHIN-IST§, A. F. OF L., PARTY TO THE CONTRA.'CTCase No. C-2518-Decided May10, 1943DECISIONANDORDEROn January 30, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that`the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent and the Machinists filedexceptions to the Intermediate Report and the respondent filed abrief in support of its exceptions.Pursuant to notice served on allparties, a hearing for the purpose of oral argument was held beforethe Board in Washington, D. C., on April 20, 1943.The respondentand the United were represented by counsel and participated in theargument.The Board has considered'the rulings of the Trial Ex-aminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby-affirmed.The Board has consideredthe Intermediate Report, the exceptions, the respondent's brief, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations made by the Trial Examiner.ORDERUpon the entire record*in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Century Projector Corporation, Brooklyn,New York, its officers, agents, successors, and assigns, shall :1.Cease and desit from :(a)Discouraging membership in Local 475, United Electrical,,Radio and Machine Workers of America, C. I. 0., or any other labor49 N L. R. B., No. 93._636 CENTURY PROJECTOR CORPORATION637organization of-its employees, or encouraging membership in. Dis-trict 15, International Association of 'Machinists, A. F' of L., bydischarging any of its employees or in any' other manner discriminat-ing in regard to their hire and tenure of employment or any term or,condition of their employment;.(b)Refusing to bargain collectively with Local 475, United Elec-trical,Radio and Machine Workers of America, C. I. 0., as theexclusive representative of its employees in the appropriate unit, asdetermined by the Trial Examiner in his Intermediate Report, inrespect to rates of pay, wages, hours of employment, or other termsor conditions of employment;(c)Recognizing, or in any manner dealing with, the Machinistsas the exclusive representative of any of, its employees, unless anduntil such labor organization is certified as such exclusive representa-tive by the Board;(d)Giving effect to the contract, dated September 30, 1942, or anyextension, modification, or renewal thereof, or any other contract itmay have entered into with the Machinists;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Eugene Decker and Neil Morrison immediate and fullreinstatement to their former or substantially equivalent positions'without prejudice to their seniority and other rights and privileges;(b)Make whole Eugene Decker, and Neil Morrison for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion against them by payment to each of them of a sum of money equalto that which he normally would have earned as wages during theperiod from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings during said period; '(c)Upon application by Henry Persky within forty (40) days afterhis discharge from the armed forces of the United States, offer' himimmediate and full reinstatement to his former or a substantiallyequivalent position without prejudice to his, seniority or other'rightsand privileges;__I.°(d)Make whole Henry Persky for any loss of earnings he may havesuffered by reason -of, the respbndent's"discrininatioii against him bypayment to him of a sum of money equal to the amount he normallywould have earned as wages during the periods (1) between the dateof -his discriminatory discharge by the respondent and the date of his 638DECISIONS OF NATIONAL LABOR `RELATIONS BOARD -induction into military service, and- (2) between' a' date five (5)- daysafter Persky's timely' application for reinstatement and the date ofthe respondent's offer' of reinstatement, less his net earnings duringeach of-these' periods;-(e)Upon request, bargain collectively with Local 475, United Elec-trical, Radio and Machine Workers of America, C. I. 0., as the exclu-sive -respresentative of all employees within the appropriate unitdescribed above, with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment; --(f)Withdraw and withhold all recognition from District 15,'Inter-'Rational Association of Machinists, A. F. of L., as the representativeof any of its employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other termsor conditions of employment, unless and until that organization hasbeen certified by the National Labor Relations Board as the representa-tive of the respondent's employees within an appropriate unit;(g)Post immediately in conspicuous places at its plant at 1 JuniusStreet, Brooklyn, New York, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) That the respondent will not engage in'-theconduct from which it is ordered to 'cease and desist in paragraphs1 (a), (b), (c), (d), and (e) of this Order; (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a), (b)-, (c)',_(d), (e), and -(f) of this Order; and (3) that the respondent's em-ployees are free to become or remain-members of Local 475, UnitedElectrical,Radio and Machine Workers of America, C. I. O:, andthat the respondent will not discriminate against any employee be-cause of membership in or activity on behalf of that organization.(h)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date'of this Order, what steps therespondent has taken to comply herewith:--MR. GERARD D. REILLY took no `part in the consideration of theabove Decision- and Order.INTERMEDIATE REPORTMr. Cyril W. O'Gorman,,of New York, N. Y., for the Board.-SatterleecEWar geld,byMr. R. Randolph Hicks,of New' York, N. Y., for therespondent.-'Mr. Frank ScheinerandMiss Milrred Roth,of New York, N. Y., for theUnited.---Mr. John T. Sullivan,of New York, N. Y., for the Machinists.",'As providedin paragraph'2-(c) of this Order. CENTURY PROJECTORCORPORATION639'STATEMENT OF THE CASEUpon a third amended-charge duly filed on December 9, 1942, by Local 475,United Electrical,Radio & Machine Workers of America,C. I. 0, herein called,theUnited;the National Labor Relations Board, herein called the Board, by,theRegional Director for the Second Region(New York, N.Y.), issued itscomplaint'dated December 9, 1942, against Century Projector Corporation,hereincalled the respondent,allegingthat therespondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(1), (3), and(5) and Section 2 (6) and(7) of the National LaborRelationsAct, 49Stat. 449, herein called the Act.Copies of the complaint andnotices'of hearing thereon, were duly served upon the respondent,-the Unitedand District 15, International Association of Machinists,A. F. of L., herein calledthe Machinists.Withrespect to the unfair labor practices,the complaint alleged, in substance,that:(1) the respondent discharged Henry Persky on or about July 9, 1942, andEugene Decker and Neil Morrison on or about July 10,1942, and thereafterrefused to reinstate them, because they joined or assisted the United and engagedin other concerted- activities for the purposes of collective bargaining or othermutual aid or protection;(2) that the respondent on July,13,4942, refused tobargain collectively with the United in respect to rates of pay, wages,hours ofemployment or other conditions of employment, although the United had sinceJuly 10, 1942,been designated by a majority of -the respondent's employees astheir bargaining agent in an appropriate unit;(3) that the respondent from onor about July 9, 1942, to the date of the issuance of the complaint,has vilified,disparaged and expressed disapprovalof the Union,has interrogated its em-ployees concerning their union affiliations,has urged,persuaded,threatenedand warned its employees to refrain from assisting,becoming members of orremaining members of the United,has urged,persuaded,threatened and warnedits employees to assist,become members of or remain members of the Machinists ;and (4)that the respondent entered into a contract with the Machinists at atime when due to the unfair labor practices engaged in by the respondent thatorganization did not represent an uncoercedmajorityof the employees.Thecomplaint further alleges that this contract interferes with,restrains andcoerces the respondent's employees and that its existence or renewal is invalidunder the Act.On or about December'14, 1942, therespondent filed its answerin which it denies that it engaged in any of the unfair labor practices allegedby the complaint.The answeradmits thatPersky was discharged on the dateset forth in the complaint and that it has since refused to rehire him and setsforth affirmatively that Decker was released on his own request while Morrisonwas laid offfor "lack ofwork in thecapacityinwhich he was employed "Pursuant to notice,a hearing was held inNew York City in the periodbetweenDecember 21 and December30, 1942, before'the undersigned,Charles E. Persons,the Trial Examinerduly designated by the ChiefTrial Examiner.The Board,the respondent and the United were represented by counsel and the Machinistsby a unionofficial.Allparties participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidencewas afforded all parties.On the last day of thehearing the Board moved toamend the,complaint by adding an allegation that Seymour Zwisohn had beendiscriminatorily discharged.This motion was denied.At the conclusion of thehearing oral argument,participatedin by the Board,the respondent and theMachinists,was held before the Trial Examiner.The parties were duly notifiedthat theyhad the privilege of presentingbriefs for the consideration of theTrial Examiner.All partieswaived the presentation of such briefs.Upon theentire record in the case the undersigned makes the following: 640DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI. ITHE BUSINESS OF THE RESPONDENTCentury Projector Corporation, was organized in 1928 under the laws of theState of New York. It maintains its principal office at 729 Seventh Avenue,New York City. Its factory is located at 1 Junius Street, Brooklyn, N. Y. whereitmanufactures, sells and distributes motion picture projectors and parts.Theprincipal raw materials purchased by the respondent for use in its business are'castings, steel, formica and ball bearings.During the six-month period pre-ceding 'November 1, 1942, the respondent purchased approximately $44,000.00worth' of such materials, of which about 50 percent were shipped to it fromsources outside,the State of New York.During the same period the respondentproduced approximately $306,600 00 worth of finished products.Of these, aboutState of New York. In July 1942, about 50 percent of the products were manu-factured and sold under contracts with agencies of the United States for use inthe prosecution of the war. - This percentage rose to 70 percent by December 21,'-when'this.hearing opened.The respondent admits that it is engaged in inter-state commerce within the meaning of the Act.-.aII. THE ORGANIZATIONS INVOLVEDLocal 475,United Electrical,Radio & Machine Workers of America, C. I. O.and District 15, International Association of Machinists,A. F. ofL., are labororganizations admitting td membership employees of the,xespondent.III.THE UNFAIR LABOR PRACTICES-A. The discriminatory discharges -1.Background and chronology of eventsThe plant now operated by the respondent was organized in 1921 by SamKaplan, then doing business in his own name, and now the respondent's generalmanager.About 1926 the business was incorporated as the Sam Kaplan Manu-facturing & Supply Company to which the respondent became successor ininterest in 1928.During the entire period since 1921 Kaplan has been the active,manager of the enterprise.Continuously from 1913, he has been a member oftheMotion Picture Machine Operators Union, Local 306, affiliated with the,American Federation of Labor.He served two terms as president of Local 306,the second of which was in 1932. From some date prior, to July 1942, he hasbeen, and was still at the time of the hearing; a member of the Local's executiveboard.On June 26, 1942, Morrison was hired as a bench hand in the respondent'splant.As shown by his permanent record card, he had been a member of the-United since January 1942.Shortly after being hired Morrison began attemptsto organize the respondent's plant.He enlisted the cooperation of Persky, whoin turn persuaded) Decker to join with them in their effort.At first they at-tempted to conceal their union activities.On July 7, however, Morrison securedfrom the United a supply of membership application cards and thereafter Perskyand Morrison more openly solicited signatures.Their success is indicated bythe fact that but 2 of the application cards in evidence are dated earlier thanJuly 8; 9 were signed that day and 18 on July 9. CE'NT'URY PROJECTOR CORPORATION641Persky testified that during the afternoon of July 9 he received a note from'Angelo Sparaco, a bench lathe operator whose work place was near Persky's.The note said: "The boss is wise.' You better watch out."' Persky testifiedfurther that when later' lie asked Sparaco the meaning of this warning he wastold" that Sparaco's foreman, Arthur Downing, had said that "The bosswas wiseto the union activity in the shop and . . that if he [Sparaco] was smart hebetter lay low and not get mixed up in it " This testimony by Perskywas, notcontradicted 2 and is credited by the undersigned.Toward the close of the work day on July 9, Plant SuperintendentEggermannbrought Persky his pay and told him he was discharged. According to Egger-mann's owntestimony lie gave as the reason for Persky's discharge that he "wasvery inactive, inattentive to his work and we had a bad spoilage record againsthim."Persky told Eggermannat the time that the reason assigned for hisdischarge was not the real reason but did not indicate what he believed the truthto be.1At quitting time on thesameevening Eugene Decker, a milling machine oper-ator, approached Eggermann to renew a request previously made for anincreasein pay.Decker had been hired in July, 1941, at an initial wage of 85 cents anhour.At hisrequest-he was givena 5 centsan hour increase in pay sometime"before Christmas" and another of like amount on March 11, 1942.On both occa-sions he had stated to Eggermann that in case he could not be given a raise hewould expect to be givena "release".The record indicates that by the term"release" was intended a statenient by the respondent that Deckerwas leavingits employment with the respondent's consentThe purpose of such "release" wasto facilitate reemployment in some other war production plantSome three weeksbefore "July 9, Decker had begun a campaign for another raise.After receivinghis weekly pay on July 8; he inquired of Eggermann, "How about that raise?"On the eveningof July9 he againdemanded that Eggermann either give him araise or a "release".Decker testified that Eggermann closed the conversationby saying that he would have to think it over.When Persky was discharged on the evening of July 9, on Morrison's suggestion,they went to the United's office where they met John Clarence Blair, an organizer,assigned by the United to assist the respondent's employees.That evening ameeting was held which discussed the case of Persky- and designated-a, shopcommittee composed of Decker, as chairman, together with Morrison, and Persky,to represent the Union in negotiations with the respondentNext morning, July10, these committeemen and Blair met the employees as they were entering theplant and continued their solicitation of memberships.Nineteen applicationswere issued that day.Kaplan arrived at about five minutes of eight and for atime observed these activitiesWhen Blair learned of Kaplan's presence he,together with the members of the committee, approached him, Blair introducinghimself as the representative of the United and stating that having secured thedesignations of a majority of Kaplan's employees he desired to discuss with himthe discharge of Persky and to niake arrangements for a conference lookingtoward collective bargainingKaplan asked, `Are you going to strike?"Blairanswered that they weie not as it was,United's policy to avoid strike action inwar industriesKaplan then asked Blur for "credentials"Blair stated thatitwas not customary for the United to, supply its representatives with suchevident_e of their positionsHe told Kaplan that Decker, Morrison and PerskyI'At another point in the recoil Pei sky gave the version : "The boss was watching andI better lay low ".a"The record shows that both Downing and Sparaco were employed in the plant andavailable at the time of the heating but neither was calledas a witness 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere a committee from his employees and that Decker served as chairman.Kaplan stated that "Persky was discharged and was no longer in our employ."';Declining to talk with either Blair or the committee until credentials had beenproduced, he proceeded into the plant.'When Decker entered and prepared forwork he was summoned to the office and told by Kaplan that he had been releasedand should leave the plant.That same evening Morrison was laid off by WilliamEggermann, superintendent of the plant, who stated that the "plant was veryslow" and gave"lack of work"as a reason for the lay-off.2.The employees', work records and respondent's contentionsA. Henry Perskywas a graduate of the Brooklyn Technical High, school andafter "some previous experience" was hired by the respondent on June 24, 1941,as an apprentice in the tool and die department. After five weeks in this position,his foreman, Robert Forrer, who found him "not qualified" for his position andfelt that "he talked too much" 4 arranged that he should be transferred to theproduction department.Here he was engaged in general milling machine workfor about seven months. In March 1942 lie was assigned to milling operations onstarwheels.'This position Persky retained until his discharge on July 9.Persky's initial wage was 50 cents an hour. In November 1941, at his request,liewas given an individual raise of 10 cents an hour In March, on the occasionof his transfer to the star wheel operations, the respondent voluntarily gave hima five cent per hour raise.At Persky's request he was given a further 10 centraise effective on June 29, 1942, and under the respondent's pay roll practicesfirst paid on July 8. It will be noted that this is the day preceding Persky'sdischarge.When Persky,filled out his army questionnaire Eggermann incorporated in thatdocument a statement that Persky was an essential worker whom it wouldrequire two years training to replace.On July 2, when Persky told Eggermannthat he "was about fed up with waiting for the raise" and that he wanted toget a release in order to work in another plant, Eggermann told him that liewould get the raise next week and further said that he was "a needed worker"that his job was steady and that his work had been very good'As stated above, Persky was enlisted by Morrison in the Union organizationcampaign.The record shows that he was the most active of the employeesengaged in this activity.The undersigned accepts Decker's undenied testimony8These findings are based on testimony given by Blair, Pei sky, Morrison and DeckerKaplan testified that his only conversation was with Blair and PeiskyHe denied thatDecker or Morrison were included in the group or had been identified as United committee-menAs Kaplan stated the conversation with Blair was limited to Blair's request to talkwith Kaplan about reinstating Persky and Kaplan's own inquiry as to Blair's credentials.Kaplan denied that Blair said anything about unionizing the shopEach of the wit-nessesBlair, Persky, Decker and Morrison testified readily and in detailed fashionTheirtestimony was given with evident convictionAlthough each of these witnesses were twicesubjected to cross-exainni nation' their testimonywas in nocase shakenTheir testimonyismutually corroborativeAfter consideration of the entue record and of the demeanorof the witnesses, the undersigned accepts the statements of Blair, Persky, Decker andMorrison and finds that the account given byKaplan islargely incomplete.4Forier's attitude finds clearexpression in his owntestimony : "Of coursean apprenticeboy «ho'gets a chance to learn a trade should beas much as possible quiet and not giveyou suggestions and answers all the time."Foirer admitted that, while Persky "went onhis nerves" by askingmany questions,such inquiries werealways withreference to theww of k in processSince Forier described these operations as "a very highclass precision job" and theassignment brought Persky.a 5 cent perhour increase in pay it is fair to describe thischange as a promotion.6The abovefindingsare based on Persky'suncontradicted testimony. CENT'URY PROJECTOR CORPO'RATION643regarding Persky's union activity : "He was talking to ale a lot about joininga union" and further "during the lunch hours he always talked, always about theUnion, joining up with the Union, because we can't get nothing here ; we can'tget regular wages, we can't make a regular living out of the wages we got here."'Both Morrison and Persky testified that they had attempted to conceal theirunion activities until the last day or two of their employment by the respondentIn attempting to justify Persky's discharge the respondent presented a memo-randum dated July 6, 1942, written by Forrer and signed by Fred Strauss, anemployee in Forrer's department, which reads, "On #720 star wheels 10%were seconds on account of slot being milled off center."Forrer explained thatthere had been continual complaints of excessive spoilage in the production ofstart wheels.This spoilage had been ascribed to faulty performance by Strauss,who was assigned the last operation in production.On complaint of GeorgeKaplan, son of General Manager Kaplan, Forrer had investigated the matter.Forrer's responsibilities for the production of star wheels were substantial.Hisduties included setting up the milling machine for Persky and he had made thefixtures which Persky used to hold the star wheels during his milling operations.Persky's work, however, was carried out under the supervision of Foreman NeriGunn.'Forrer took this memorandum to Eggermann, and on July 6 they consultedwith Kaplan about the matter.Kaplan's statement regarding action then takenreads as follows: "Now, we immediately asked him, what he thought might havecaused it, and he thought it was the cutters.We immediately informed the fore-man or set up man [this. is Gunn] that that was occurring probably, in his- de-partment, and would he investigate, and that was on all there was to it on the6th. [sic]Kaplan was absent on the 7th but on the Sthh as he testified, while sittingin his office, he "happened to be looking out towards the shop" and "saw Mr.Persky not at his machine, and I looked and I saw him talking at the bench,lathes, and they were talking at the bench lathes, and he ran back to his machine,and then he ran away again from his machine, and he bent down to talk to a lathehand right opposite to him, and he kneeled down to talk to, this man, and it wasgoing on off and on for the entire day. I brought it to the attention of 'Mr.Eggermann and I explained to Mr. Eggermann what was going on and he saidhe would look into it too, while he was on the floor". On the forenoon of the 9th,Kaplan continued his observation of Persky's activities and that afternoon sawEggermann and "told him to let Mr. Persky off, and he did." Eggermann_'s testi-mony regarding these incidents was to the effect that Forrer on reporting to himwith the Strauss memorandum had explained: "'This is where the spoilage comesfrom, the milling department' because his department couldn't finish the slots up ;there wasn't enough to grind out." On "the next day" as Eggermann testified,Kaplan and he decided "to watch Persky a little bit and see whether he wasattending to his duties "On doing so they found that Persky "was very inactive;he walked away from his machine while it was operating and interfered with menat the bench lathes, holding them'back from their work." "He done that for afew days and finally we decided if a fellow can't pay,attention to his machine hecertainly can't turn out a good job, and we decided to let him go."Mor-rison interested me in the union's activities about two weeks before I was discharged, andMr. Morrison, myself and Ali Decker gave out cards In the shop, and had the fellowssign them upWe were working very slow at first, and going around in the shop, andabout the day I was discharged, we were just about opening the entire thing and gettingnavies light and left from all the fellows in the shop, and that was on Wednesday and on aThuisday night I was discharged8 Gunn was known in the plant as John and is frequently referred to in the transcriptby that name In several Instances Gunn's name is erroneously entered as "Dunn".631047-43-vol. 49--421 t644,'DECISION'SOF NATIONALLABOR RELATIONS BOARDLengthy testimony was, received relative to the production of star wheels andPersky's responsibility for the spoilage incurred on four jobs handled in theplant during his assignment to operations thereon. The production of star wheels'is a precision operation.The part is small, the wheel being an inch in diameterwith a shaft measuring a quarter inch. Tolerances on the finished part are prac-tically zero and operators are expected to work within tolerances of two to threethousandths of an inch during the progress of the part through the plant.Afinished part to be acceptable must be accurate within one tenth of a thousandth.The process of nianufacfuring star wheels as carried out in the respondent'splant during the period mentioned here is divided. into 29 operations.Of these,Persky did five, numbers 8, 10, 12, 13 and 14. Operation number 8 was both mostimportant and most significant for this proceeding.The operation covers thecutting of four slots radiating out from the shaft of the star wheel at 90 degree-angles.The finished slots are 100 thousandths of an inch in width.As the starwheels left Persky's milling, machine, however, the slots were to be ninety-fivethousandths of an inch wide and to have two and one-half thousandths on eachside left as stock for removal by the final grinding operation.That operation,number 24, was the one for.which Strauss was responsible. During the process ofmanufacture the material in the star wheels is soft. Operation number 20 wasa heat treating process concerned with the hardening and tempering of the steel.Expert testimony presented at the hearing by one Daniel Kenny, a machinistwith over 18 years experience in star wheel manufacture, indicated that, in theprocess of hardening and tempering, the steel of which the star wheels werecomposed was subject to distortion in unpredictable fashion.Moreover, Kenny'stestimony was to the effect that under war conditions the steel purchased by thecompanies manufacturing star wheels varied greatly in uniformity.'DuringPersky's tenure of his posifion as a star wheel milling machine operator it wasthe practice in the respondent's plant.to make inspection of the star wheels onlyat the end of the process after these parts went through Strauss' operation-number 24. There was no inspecton during the other operations except that madeof the results of their work, by the employees themselves. Expert witness Kennytestifiedwith positiveness and conviction that under this inspection policy itwould be quite impossible to determine responsibility for defects discovered solate in the process of manufacture.-Forrer testified that when he examined 230 star wheels on July 6 he -found23 defective because the slots were milled off center. In the 4th operation theshaft is turned onit lathe and it is ground to a diameter of 258 thousands in the 7th.Since the finished shaft is but 250 thousandths in diameter this operation leavesaround the shaft 4 thousandths stock to be removed in the final finish grinding.This is operation number 23. Persky in cutting the slots during his 8th operationworked from the oversized shaft which was, held in a collet to establish con-centricity.Hence any failure to finish grind the shaft in operation 23 with preciseconcentricity, taking 4 thousands on each tangent of the circumference, woulddisturb the concentricity of the slotskOn the axis 4 thousandths stock was left.On each side of the slots but 2Y2 thousandths.In finish grinding the shaft the operators worked from-centers established inthe first operation but subsequently disturbed by operation number 19, when, asForrer testified, "we make a new center . . . and grind a very small taper,60 degree taper about five thousandths wide, and it is a new good center again."Manifesting failure to establish this "new center" in exact agreement with the9 Respondent'splant had noequipment for applying metallurgical tests to the steelpurchased. CENTURY PROJECTOR CORPORATION645original' centering would result in grinding the stock left on the shaft unevenlyand, since this operation follows Persky's slot milling operation, would, disturbthe concentricity of his work. Since practically all inspection was postponed tocertainty to any operation or workman.The respondent presented data drawn from its production records coveringfour jobs in the manufacture iof which Persky had part. In the first of these,job number 201, Persky was occupied for but five and one-half hours on the millingmachine operations.His predecessor, one Herzog, put in 275i/2 hours on thisjob.On the second job,-number 536, Herzog put in 13 hours and Persky,201.On the other two jobs Persky (lid all of the milling machine operations.Thefollowing table incorporates the results attained on these four jobs :NumberNumberSpoilage on slots_OtherJob No.TypestartedacceptednumbeNumberPercent201S 951BB___________________________________3843423389536S 730BB___________________________________34325187265629S 951BB__________________________________56348870135952S 730BB--------------------------------- _3092584715I4It should be noted that the first and third of these jobs are concerned with thestar wheel designated as S 951BB, while the second and fourth have to do withstar wheel. S 730BB: According to the company records job number 201, forwhich Herzog was ;mainly responsible so far 'as .the slots, were concerned, hadeight percent spoilage on slots while job number 629 in which Persky did themachine milling operations had 13 percent.On the S 730 star wheels, jobs num-ber 536 and 952, in which responsibility for the milling machine operations restswith Persky spoilage on slots was 26 and 15 percent respectively.The testimony of Foreman Forrer and Superintendent Eggermann agrees thatuntil the investigation from which the memorandum of July 6 resulted had beenmade, both Eggermann and Kaplan',had 'charged the responsibility for the exces-sive spoilage on slots to Strauss.Strauss was described by Forrer as "just ayoung fellow like he [Persky] is." The "undersigned notes that although thespoilage on slots in lot 536, being of type S 730, was 26 percent, this excessivespoilage did not induce either Kaplan or Eggermann, who at the time held Straussto be responsible, to place him under surveillance such as Persky was subjected toon July 8 and 9.-Eggermann testified that Foreman Gunn, under whose supervision Perskyworked, had, complained to, Eggermann a month before Persky's dicharge thatPersky was" "inattentive -to' his work." - Persky testified on the' contrary thathe had never received any complaints prior to the date of his discharge.Theundersigned finds Eggermann's testimony in this matter unacceptable inview of the fact that Persky received a substantial increase, from 65 to 75 centsper hour, on June 29, only a week preceding his final discharge.Moreover,the company job record cards, which were brought to the hearing room forexamination, show that the 309 star wheels in job number 952, the last handledby Persky, went by his machine between the dates of June 3 and 29 and thatonly four defective star wheels were ascribed to Persky at that time.10Evidence10 George -Bennett, the expediter who, kept these records testified that 43 additionaldefective star wheels were later added to -Persky's record by George,Kaplan. 646DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDin the record necessitates the conclusion that Persky's record of performance wasclear until the end of June.This is to say until the time that he entered uponunion activities.-Forrer's testimony indicated that on or about July 6, at the suggestion of GeorgeKaplan, he examined 230- star -wheels, presumably from job number 952 whichhe found on racks near Strauss'-grinding wheel.Forrer found twenty-three ofthese star wheels to be defective because the slots had been cut off center.Theundersigned notes- that this 10 percent rejected was but slightly more than the8 percent found similarly imperfect on job number 201 for which Herzog wasresponsible.The respondent's evidence indicates that this was an entirelyacceptable result.Finally the undersigned finds unconvincing the attempt of the respondent tofasten responsibility upon Persky for the excessive spoilage of star wheels inview of the measures taken by the respondent to correct its process of'manufac-ture.Forrer testified that- immediately after Persky's discharge he had themilling machines moved to his 'department and that thereafter these operationswere performed' under his ['Forrer's] immediate supervision.The suggestion_ isplain that what was needed was a change in supervision rather than a,.-change inworkmen.Forrer was qualified as an expert on star 'wheel manufacture bothby 30 years experience on tool and die work, and by his familiarity with theequipment used in the respondent's plant, a good part of which he had himselfmade.The testimony of Persky, Kenny, and Forrer agrees in stating that whenthe cutter used in milling slots becomes dull the effect is to widen the width ofthe cut made.Moreover, under such conditions the slots tend to open up undulyat the point of the entry of the cutter.Persky testified 'without contradictionand the undersigned finds, that under Gunn's supervision he was frequentlydirected to use the cutters beyond the time when in his judgment they shouldhave been changed.The record suggests that Gunn was inclined to use thecutter over long because the setting up of the machine is a rather lengthy opera-tion.It will be noted that Gunn was not the set-up man, this task being assignedto Forrer.Persky, under Gunn's supervision, was using a cutter 881/2 thou-sandths wide.He testified, without contradiction, and his statement is acceptedby the undersigned, that he had discussed with Gunn the desirability of usinga somewhat narrower cutterGunn agreed that this was a good suggestion,,but the change was not made. Forrer testified that after the operation hadbeen removed to his department the width of the cutter was reduced to 80 or 85thousandths.It is clear that the responsibility for delay in making this changerests with the supervisors and not with employee Persky.Although Eggermann testified that the responsibility for hiring and discharg-ing employees was lodged" with him, Kaplan assumed full responsibility for thedischarge of Persky.Eggermann, on Kaplan's orders, notified Persky of hisdischarge.When asked what was the governing reason for Persky's discharge,Kaplan replied : "Persky was discharged, on Wednesday he kept away from hismachine, he ran over to the lathe hands and never attended to his machine cor-rectly, and neglected the work that was in the machine, and did the same thingon Thursday.That was why I laid him off." In oral argument the respondent'scounsel stated that the materiality of the spoilage record "only comes in in con-firming thebona 'idesof the complaint of Forrer." ' The undersigned notes thatthe period of observation of Persky at his work was very brief covering no morethan 11/2 days and that the extreme penalty of discharge was imposed at oncewithout preliminary admonition or warning.The record contains -unrefutedemploy unless I say so."l CENTURY PROJECTOR CORPO'R'ATION647evidence to show that at. a later date other employees openly canvassed the plantfor the Machinists and that their absence fromtheir'machines or other workplace incurred no disciplinary action whatever.SUMMARYAND CONCLUSIONEvidence in the record shows that Persky's work record was good and was soregarded by the respondent until the end of June 1942.He had been regardedas anessential worker, hadbeentold that his work would be steady and hadbeen given three wage increases within a year.The last became effective June29, 1942.About this time Persky became outstandingly active in the United'sorganization campaign.His lunch time solicitations and union arguments mayreasonably be inferred to have come to the knowledge of -the respondent.Thisis a small plant with a well acquainted force, many of whom had long serviceand were on familiar terms with the supervisors.Although Kaplan and Egger-manndenied all knowledge prior to July 10 of union activities in the plant it isnoteworthy that their surveillance of Persky's actions in the shop covered July8 and 9. These we're the days when the United. activities first came out in theopen and became productive of_ results.Nine applications for membership werereceived on the 8th and 18 on the 9th. On the 9th Persky was warned in theshop that his union activities had attracted the attention of Kaplan.The testi-mony of Kaplan and Eggermann corroborates this evidence ,to the extent thatthey stated that at this time they were observing Persky's-actions closely.More-over,Kaplan's first reaction to Blair's approach : "Are you going to strike?"indicates knowledge of union activity in the shop.After consideration of thesefacts in connection with the events of July 10 and the discharge of Decker andMorrison, next considered, the undersigned finds that Henry Perskywas dis-criminatorily discharged on July 9, 1942, because of his union membership andactivity and that his discharge was intended to discourage membership in theUnited and had that effect.b Eugene Deckerwas hired by the respondent in July 1941 as, a millingmachine operator-in the production department.He had' been engaged insimilar occupations for a period, of over 25 years.His record in the respond-ent's plant was entirely clear.Eggermann testified, "I have no complaint onDecker.He was a good milling machine man ; he would be there today hadn'the left our employ. 'I have no complaint against Decker,' none whatsoever."Decker's initial wage was 85 cents an hour. At his request he was given a5-cent an hour raise "before Christmas" and a further 5-cent raise on March 11,1942Decker's period of union activity was brief.He did not join the United untilthe evening of July 9.At this time, as noted above, he became chairman ofthe union committee of which Morrison and Persky were members. On themorning of July 10 he shared in the solicitation of membership applicationsand this activity carne tinder the observation of Kaplan.Later lie was intro-duced to Kaplan by Blair as the chairman .of the union committee.On both occasions when Decker successfully asked for a raise he had statedto Eggermann that in case he could not be given a raise he would expect tobe given arelease.12Some 3 weeks before his discharge on July 10, Deckerbegan a campaign for another raise.After receiving his weekly pay on July 8,Decker inquired : "How about that raise?" and on July 9 at about 6 o'clock, whichwas quitting time,''he again demanded, that Eggermann either give him a raise'-As noted above, Persky successfully used similar tactics on July 2, 1942. ,648DECISIONSOFNATIONALLABOR RELATIONS BOARD'or a release.Decker testified that Eggermann closed this conversation by scat-,ing,that he would have to think it over.18Eggermann's version of this conversation varies, in essential details., Hetestified that he discussed the matter with Kaplan' about 3 or 4 o'clock thatafternoon and that they had agreed that,, it would, be,impossible to give Deckera raise and they would be compelled to give him a release. As Eggermannstates the conversation of July 9, Decker at this time said : "All right I willtake the release."Eggermahn further testified that it was plain that Deckerwas leaving since "he moved his tools and his apron, his clothes, away fromhismachine."Eggermann stated that he made a memorandum for his payrollclerk to the effect that Decker was leaving the respondent's employ.Kaplan testified that the conversation at 6 p. in. on July 9took place under'his observation although he did not hear what Eggermann said to Decker.However, he testified that he saw Decker after talking to Eggermann at quit-ting time run "to his machine and was sore, and grabbed his old clothes andbrought them back to where his tool box'was, and checked out."Kaplan deniedthat Decker was introduced to him as chairman of the union committee on themorning of July 10.However, he stated that Decker was near by during hisconversation with Blair.floor, in the-same elevator as Kaplan.Decker, Kaplan, and Eggermann agreein stating, and the undersigned finds, that Decker found his card in the rack,punched in and began preparation for his day's' work.There is conflict of testimony between Eggerman and Kaplan regarding whattook place on Kaplan's entrance into the plant on the morning of July 10.'Eggerman testified that Kaplan then said, "Fine state of affairs . . . looks likethe boys want a union." Eggerman's reply was to the effect that "I had nogood unions to give away, there was no good unions to give away." Kaplandenied that any reference was made to unions that morning.The undersigned'after considering the demeanor of the witnesses, the attendant circumstances,'and the record in general has rejected Kaplan's denial and accepts Eggermann'sstatements are substantially correct.While Decker was,preparing for work George Kaplan, son of General Man`ager Kaplan and an inspector in the plant,- came to'Decker at his machineand requested him' to come to the office since Kaplan's father wished to seehim.Decker stated that Kaplan then said to him, "You asked for a release.I release you [or released you].Get out of here."Kaplan's version of hisstatement is closely similar. "Last night you asked for a raise or a release.You'got your release.Why did you run over there to work?" Kaplan statedthat Decker then said, "Yesterday I quit and today I want to work."As stated above, the undersigned accepts the testimony of Blair, Persky,Decker, and Morrison who stated that Kaplan was told, during the conver-sation before the plant that Decker was chairman of United's committee.Fur-ther, the-undersigned rejected Kaplan's denial and accepts Eggermann's testismony to the effect that Kaplan said on entering the plant that it looks likethe boys want a union. Eggermann's reply plainly indicated his own anti=union attitude.It is clear that Decker's tactics on seeking a third raise wasa repetition of bargaining technique twice before successfully used.Decker"Decker was askedwhether hethought-,in significance fromthe other requests made for a raise.He replied:"I don't think that was, because if behad told me"definitely,'You don't get it; that is all there is to it; here is your release;I give you a release,go ahead;' I would have take my clothes and go home right away,because I get a job any time, I had the money what he paid me, I could get a job anyplace." CENTURY PROJECTOR CORPORATION649was a forthright witness, giving clear indication of accurate memory and hisspecific detailed testimony was not shaken in any detail by repeated cross-examinationsThe conflict in Kaplan's and Eggermann's testimony and theincomplete character of Kaplan's account of the conference before the plant onJuly 10, has a damaging effect on Kaplan's credibility.Eggermann as a wit-ness lacked specificity and frequently manifested inaccuracy of memory.Thefailure to remove Decker's card from the clock rack and the fact that Kaplan,made no reference to the termination of Decker's employment on the morningof July 10 when he stated to Blair that Persky was no longer employed in theplant supports Decker's version of events at quitting time on July 9. Theundersigned, under these circumstances, accepts Decker's testimony and rejectsthat of Kaplan and Eggermann. It is clear that Decker did not quit his em-ployment but reported for work on July 10 and would have worked that daybut for the intervention of Kaplan.The undersigned finds that the respondent on July 10 after Kaplan observedDecker's solicitation of union memberships and learned that he was chairmanof the shop committee, seized upon the pretext furnished by Decker's bargain-ing technique in asking for a release as an alternative to a raise and dischargedDecker.The undersigned finds that the discharge was-motivated by, Decker'sunion activity, membership, and his service as chairman of the shop committee,The discharge was discriminatory and intended to discourage and did discouragemembership in the United.- c Neil Morrisonwas hired by the respondent on June 26,1942, as a benchhand in the assembly department at a 'wage of 70 cents an hour. As notedabove, he initiated the union activity in the plant,was responsible for thesecuring of application blanks- and enlisted Persky in United's campaign.Hebecame a member of the union committee and on July 10 was introduced toKaplan in that capacity.At that time also his activity in soliciting- unionmemberships came under Kaplan's observation.On July 10, about a quarter before six in the evening Eggermann came tohim and told him that the plant "was very slow" and laid him off. 'At thistime,. as Morrison testified, there had been.no diminution in the amount-of workavailable.He was at that time wiring frames and left 12 or 15 such jobs un-finished.Moreover, .4 or 5 days before his discharge,according to Morrison'sundenied testimony, accepted by the undersigned, Eggermann came to himstating that he could use a few more men and asked whether Morrison could getthem from the firm whose employ he had just left.-Eggermann and Kaplan explained that they had expected to get a certaingovernment contract about this time but that delays had been encountered andthe contract was not in fact secured until September 16.Hence, they decidedthat it would be necessary to start laying off employees. It furtherappearsthat no one was hired to take Morrison's place when he left the plant. Thereis nothing in the record to show that any other workers were laid off on thesame date as Decker and Morrison. The record shows, however, that anapprentice, Jack Sherman, was hired on July 9, the day precedingMorrison'sdischarge.Another apprentice, Henry Zwisohn,'had been in the respondent'semploy only since 'June 15. These two together with a third apprentice,Stephen Kaspezak, were retained until August 14, more than a month, afterMorrison's lay off, before being released for the stated reason : "Lack of work."It thus appears that on July 9 and 10 all three of the men whohad been.most active in the union, campaign for membership were either laid off ordischarged.In the case of neither Decker nor Morrison was there,any alle-gation of inefficiency or inattention to their duties.The anti-union attitude 650DECISION'S OF NATIONAL LABOR RELATIONS BOARDof Eggermann was evidenced by his testimony that he had told Kaplan thatthere were no/good unions. In the case of Kaplan it is a reasonable inferencethat his long standing membership and service as a union official in an affiliateof the A. F. of L. would prejudice him against' accepting a C. I. 0. organizationin his plant.The undersigned finds that the discharge of Henry Persky onJuly 9; of Eugene Decker on July 10 and the lay-off of Neil Morrison on thatdate, which, since he was never recalled, was in effect a discharge, were intendedByregard to their hire and tenure of employment and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section .7of the Act. ,B, The refusal to bargain; other interference, restraint and coercion1.The appropriate unitThe complaint alleges that all production and maintenance employees of therespondent employed at its Brooklyn plant, exclusive of clerical employees,engineers, technicians, and supervisory employees, constitute a unit appropriatefor collective bargaining within the meaning of Section 9 (b) of the Act.Allparties agree, and the undersigned finds, that Superintendent, Eggermann andClerks Leo McSherry and William Smith should be excluded from the appro-priate unit.The parties are further in agreement, and the undersigned finds,that Ewald Boecking, a designer, should be,excluded.The evidence shows thatBoecking has technical training as an engineer.His duty is to design allprojector parts and he has charge of the respondent's patents. Boeckingoccupies a separate office and is paid on a different basis from the otheremployees."The parties are in disagreement as to the inclusion in or the exclusion fromthe appropriate unit of four quasi-supervisory foremen or set-up men, twoexpediters, two draftsmen, an inspector, a packer and truck driver, and theshipping 'clerk.The United desires that these employees should be excluded,while the respondent and the Machinists desire their inclusion.The Unitedcontends that Robert Forrer, Arthur Downing, Fred Hamm and Nori Gunn areforemen and by virtue of that position should be excluded as supervisoryemployeesForrer, Downing and Gunn are designated on the respondent's payrollas set-up men; Hamm is called an assembler.Witnesses called by therespondent contended that these men are not properly termed supervisory em-ployees but rather are engaged in production work on practically the same basisas the other employees.However, Forrer, who was the only one of the fourwho was called-as a witness, when asked : "What is your employment?" readilyanswered, "I am foreman of the tool and die department." Employees calledas witnesses by the Board, when asked "Who is your foreman?", named each ofthe four several times.Moreover, both Eggermann and Kaplan, testifying forthe respondent, .made frequent references to their foremen or key men in thevarious departmentsIt appears that these men give out work and superviseits execution by the employees in their respective departments.Their recom-inendations are given consideration in the case of hiring, transferring or dis-charging employees.Thus Forrer, testifying as to the circumstances of Persky'stransfer from the tool and die department to Gunn's production department,said "Well if I had gone to the office and said,,'I can't use him,' naturally they14 In negotiations with the Machinists detailed below Boecking was excluded from theunit adopted. CE'\TURY PROJECTOR CORPO'RA'r'I01'^651would have said, `We lay him off"' Eggermann testified that these four- menwere the highest paid employees in their, respective departments.He furthersaid, "Naturally, I get all my information from my key men.", and again;"any wrongdoing in any department you refer it right to the set up man or keymen that we have."While these employees work on production during thetime not occupied with their supervisory duties they are clearly shown to besupervisory over some four to ten men eachThe undersigned finds that Forrer,Downing, Hamm and Gunn should be excluded from the appropriate unit.The draftsmen, Frank Zoechling and Hans Mayer work in a separate officeunder the immediate supervision of Designer Boecking.They have no otherduties than their work as draftsmen and since they are withdrawn from theother employees and are engaged in technical operations the undersigned findsthat they should be,excluded from the appropriate unit.The expediters, Hyman Schwartz and George Bennett, are charged with theduty of seeing that various jobs are promptly put in production and movesteadily through the production processesThey keep records of the time putin by each employee on the jobs and of the spoilage record of each employeeas the work proceeds.They have no responsibility for inspection of the workperformed, or for the efficiency of the employees.However, since their workis largely clerical, is directly connected with management, and their interest isthus more closely bound up with that of the employer than of the employees—the undersigned finds that they should be excluded from the unit.George Kaplan is the son of General Manager Sam Kaplan and is classifiedon the pay roll as an inspector.He is charged with responsibility for the finalinspection of the projectors before they are packed for shipment and has chargeof all government work in the tool and die department. In the execution of hisduties he is more frequently iii the office than in the plant.On occasion hetransmits the orders of his father to the employees and as the evidence showsis-regarded by the employees as a "boss" whose instructions are to be carriedoutThe undersigned finds that George Kaplan n should he excluded, from theappropriate unit.'William Erdman is classified on the pay roll as a "packer-driver."He isoccupied on alternate days in packing goods and in driving the single .truckoperated-by the respondent.His hours, pay and working conditions are similarto that of the production employees and his interest. in the benefits of collectivebargaining is analogous to that of the other workers in the plant. Consequently,the undersigned finds that he is properly included in the appropriate unit.Ruben Cohen is called a "gear cutter" on the pay roll but his duties as,ofJuly 13 were those of a shipping clerk.Both Cohen and Erdman workeddirectly under Eggerman's supervisionCohen's duties as shipping clerk arenot clerical.He has very slight responsibility for the keeping of shippingrecords.As described in the evidence, his duties are very largely those of apackerThe undersigned finds that he is-included in the appropriate unit.The undersigned finds that at all times material herein the production andmaintenance employees of the respondent employed 'at its Brooklyn plant, exclu-sive of the superintendent, two clerks, the designer, two draftsmen, four fore-men or set-up men, two expediters, and one inspector, but including the packer-driver and the gear cutter or shipping clerk as named above, constituted andthat they now constitute a unit appropriate .for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, or other15GeorgeKaplan was not included id the unit adopted by the respondent and theMachinists. 652DECISIONS OF NATIONAL LABOR RELATIONS' BOARDconditions of employment and that said unit insures to employees of therespondent the full benefit of their right to self-organization and collectivebargainingand otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in an appropriate unitA pay roll as of July 10, 1942, furnished by-the respondent carries the namesof 99 employees.This list, however, does not include Henry Persky and EugeneDecker who, as found above, had been discriminatorily discharged on July 9and July 10 respectively and therefore under the Act retained their statusas employees.From the total number of employees should be deducted in accord-ance with the findings next above, the superintendent, two clerks, the designer,two draftsmen, four working foremen, two expediters, and one inspector, a totalof 13Thus the appropriate unit includes S8 employeesTo establish majorityrepresentation the United must show designations in excess of 44.At the hearing the United submitted a total of 55 application for membershipcards.The names of all the employees named thereon (with the exceptionof Persky and Decker) were found on the pay roll submitted by the respondent leEleven of these employees appeared as witnesses and identified their signaturesand, with exceptions noted below, stated that they had signed the cards^on orbefore July 13, 1942.As to the, other individuals, satisfactory proof was giventhat they had signed the cards presented on the dates indicated thereon andthat they were at the time of signing employees of the respondent.Sydney Schaller, a bench' lathe employee of 6 months tenure presents a pos-sible exception:He testified that on July 2, 1942, he sent a letter to the Unitedasking for a withdrawal card.Schaller had been a member of the UnitedsinceMay of 1942 and was not one of the employees whose membership wassecured during the organization campaign in the respondent's plant.The re-quested ^ withdrawal did -not become effective untilsome-time in August and,under the rules of the United, Schaller was required to pay and did pay, dues to-the date of withdrawal.In the' case of John Anderson; a profiler, employed by the respondent for 4years, and'Reginald Walker,an assembler,some doubt arises because of theirtestimony as to the -date upon which their cards had been signed.Andersontestified that he signed on.the 15th of July, "if not later."The date July 3,1942, -was placed- on his card by someone other than the signer.However, sinceAnderson further testified that his best recollection was that he also signeda) Machinists application card on July 15, 1942, the undersigned places littlecredence in this witness' memory of -the date on which he signed the Unitedapplication card.'In answer to the 'question, "When did you sign this card?", Walker testified,"As nearlyas I- canwas onthe 14th of July."Walkerdeclared that, the date'was placed on the, card by someone other than himself.However, the undersigned' finds no discrepancies either in the handwriting or inthe appearance of the penciled writing between the date, July 10, 1942, and theother entries on this card.The respondent did not assail the authenticity ofthe signatures nor did-it contend that the signers were not employees of therespondent on the dates carried by the cards.The undersigned does not find,itnecessary to discuss these discrepancies at length since even if all cardsis Charles Hoffman is carried on the pay roll as Samuel' Hoffman.His occupationalclassification on the pay roll is that given on his application card.At, the hearing it wasshown that the pay roll was in error, as to his given name. CE'NT'URY PROJECTOR CORPOR'ATI'ON653brought in question should be rejected, the United would still have a substan-tialmajority.-The undersigned finds that the United was on July 13, 1942, and it is theduly designated representative of a majority of the respondent's employees inis the exclusive representative of all the employees in such unit for the purposeof, collective bargaining with respect to rates of pay, wages, hours of employ-'went, and other conditions of employment.3.The refusal to bargainAs noted above,17 United Organizer Blair, accompanied by Shop CommitteemenDecker, Persky and Morrison, requested recognition of General Manager Kaplanas the exclusive bargaining representative of his employees on the morning ofJuly 10, 1942.Kaplan arbitrarily refused to discuss this request.On the fol-lowing day the United sent a letter to Kaplan by special messenger repeating-the request.Since the letter was sent collect and carried a charge of 80 cents,Kaplan was perhaps justified in refusing to receive it. 'A letter dated, July 10,1942, stating that a majority of the respondent's employees had joined the United,and requesting a conference for the purpose of collective bargaining, was sent to'Kaplan by registered mail.The post office notations show that this letter wasrefused by Kaplan on July 13, 1942. It is,clear that Kaplan was aware that theseletterswere from United since he admitted refusing these letters and statedthat he thought they were concerned only with the United's contention thatPersky should be reinstated.The envelope of the registered letter, which is inevidence, carries a , return address showing that the letter had been sent by'Local No. 475 of the United.Kaplan admitted that he had noted this fact onthe occasion when he refused the letter.On July 23 the Regional Office of the Board arranged a conference betweenKaplan, Eggermann and their attorney Hicks, as representative of the respond-ent, attorneys Scheiner and Roth for the United and Organizer Sullivan for theMachinists.This conference was concerned with the United's contention thatcertain employees discharged, including Persky, Decker and Morrison, should,be reinstated and with endeavors to initiate collective bargaining between the-United and the respondent.At the close of the conference Scheiner made twoproposals ; that the discharges should be submitted to arbitration, and that thequestion of the United's majority should be resolved by the Board checking theunion cards against the respondent's pay roll. It is agreed that the Unitedrefused to submit the cards to Kaplan himself.While Kaplan did not admitthat this card check proposal was made to him on that occasion, he did testify,that Scheiner proposed to submit his cards to the Board's Field Examiner.The evidence indicates that Kaplan's understanding of the Board's procedureIn card checks was limited.Kaplan's testimony as to his attitude reads : "Ithink I insisted that they go through with the charges, but that I had no knowl-edge at that time of any union." -Further the testimony indicates that this con-ferencewas somewhat heated and that -both. Eggermann and, Kaplan were"excited."As a result of proposals made on the 23rd, Scheiner accompanied by a United_official named Creegan went to Kaplan's New York City office by appointmenton the 27th of July.Kaplan was the only participant in this conferencewho - appeared' as a, witness. -u His testimony,, which is accepted, by the. under-signed, was to the effect, that he refused to talk in Scheiner's presence in the17 Seepage 4, supra. 654DECISIONSOF NATIONAL `LABOR RELATIONS' BOARDabsence of his own attorney.On Schemer's proposal Creegan then talked toKaplan without Schemer being present,The only matter discussed was thequestion of the reinstatement of the three discharged employees and no con-structive result was obtained.On July 31,a further-conference was held at the Board'sRegional Office,attended by Kaplan, Eggermann and Hicks and by representatives of-the United.Very little testimony was offered as to the occurrences at this conference. Itappears, however,that the discussion then held covered the same matters as theconference on July 23 and that the meeting was similarly unproductive of con-structive results.On August 7 the Board'sRegional Director notified the re-spondent,that the United had withdrawn its petition previously entered into withthe Board"For the reason that there is no question of representation in thatthe union represents a clear majority of your production employees and you haverefused to bargain with the Union in violation of Section 8 (5) of the Act."This letter also came to the attention of the Machinists.Inasmuch as the respondent entered into a contract with the Machinists onSeptember 30, 1942, during the period when the United claimed rights of exclu-sive representation in the respondent's plant and since this contract has beenbrought in question by the Board's complaint,it is necessary at this point to con-sider the Machinists'campaign of organization and the respondent's relationthereto.The Machinists'representative,Sullivan,admitting during the hearingthat on July 13 his organization had but one member in the plant, Louis Diamond.Diamond had been a member of the Machinists for some years but was amongthose who signed a United application card.The evidence shows that, withDiamond's assent, his Machinists book was taken to United'sheadquarterswhere on this evidence he was excused from the payment of -an initiation fee.Diamond's application to the United is dated July 9, 1942.Sullivan attendedthe conference at the Board on July 23.He testified that at that time he had20 or 22'applications for membership which he submitted as proof that he hada substantial interest in the proceeding.He took little part in this conferencesince he was not interested in the question of reinstatement of the dischargedemployees,and had not at that time any claim to recognition as a bargainingagent.,However, he noted a statement made to the,-effect that Kaplan hadA. F. of L. affiliations.Sullivan presented his business card to Kaplan assuringhim that, "If I represented a majority of his people,I would be out doing collec-tive bargaining."` 'II1On August 6 Sullivan submitted to Daniel House, a Board Field Examiner,43 application cards for membership in the Machinists.Only 17 of these cardscards were dated.The dates ran from, July 18 to 30.House gave Sullivan astatement covering these facts and added,"According to Mr. Sullivan all signers-are currently employees of Century Projector Corp. at its Brooklyn plant."OnAugust 23 Sullivan sent a letter to Kaplan by registered mail, claiming that amajority of the men employed had become members of the Machinists and askedthat a date be set for a conference.Kaplan accepted this letter but did notanswer it.Early In September Sullivan,accompanied by a committee of theemployees saw Kaplan at his office in the plant. At this time Sullivan presentedcredentials acceptable to Kaplan showing that he was a representative of theMachinists.When Kaplan suggested that he had no proof that Sullivan rep-resented'a ,majorityy of, the.employees-Sullivan told Kaplan that he "would senda committee into his plant and give him all the proof he wanted,by calling alittle demonstration' downstairs in the street. ' If that was the kind of proof'hewanted,I did not recommend it; but if he wanted proof, I was going.togiveit to him."` CENTURY PROJECTOR CORPORATION655On September 22, Sullivan wrote what lie described in his testimony as a"pretty strong letter," and' mailed it to Kaplan.This threatened strike actionunless a date to negotiate a working agreement was set before the 26th.As aresult of this letter Sullivan and his"committee met with"Kaplan; 'Eggermannand Mrs. Kaplan18' in several conferences.Sullivan collected the membership.books and submitted them to the respondent's representatives.They were 70 innumber and all were found authentic.Mrs. Kaplan, in her capacity of officemanager, checked them against signatures kept on file. After discussion of theUnion's demands and rejection by the Machinists of a counterproposal made byKaplan, agreement was reached.A contract was signed on September 30, 1942,which includeda closed-shop provision reading: "The employees covered by theagreement shall be as a.condition of employment members in good standing of_Lodge #434 of District #15 [of the Machnii'sts]."Uncontradicted testimony accepted as true by the undersigned, was given bySeymour Zwisohn, formerly an apprentice employee, but at the time of the testi-mony a soldier in the United States Army, to the effect that theMachinists'representatives, Fred Anderson, a repair man, and Charles Schwartz,an assem-bler, canvassed the employees for the Machinists at their work places duringworking hours within Kaplan's hearing and observation.Zwisohn himself hadbeen several times solicited while at work by these Machinists' representatives.The respondent did not deny this testimony but in the oral argument claimscredit for itself for this evidence of lack of interference with union activities.George Beller, an employee in the production department, testified and theundersigned finds, that Foreman Gunn asked, during working hours whetherBeller,was going—to,join the A.',F., of -L. .saying further, ',Most-of the fellows arejoining up." sSummary and Concluding Findings-The evidence established that when the respondent learned of the United'sorganizational activity in its plant it discharged Persky, Decker and Morrison, themembers of the United's shop committee and the only three employees prominentin the union movement. This action. of the respondent effectively scotched theUnited's 'campaign.Thirty-seven applications were secured on July '9 and 10,while only 3 of a total of 55 applications for membership in evidence werereceived after July 10, the date on which Decker and Morrison were discharged.On July 13 the United's letter asking for recognition and a conference forcollective bargaining was refused and on July 23, 27 and 31 conferences betweenthe respondent and the United, arranged through the Board's Regional Office,were unproductive of results.Throughout this period the respondent main-tained an uncooperative attitude toward the efforts of United to establish a basisfor collective.,bargaining. ,However,when the Machinists entered the plantISMrs. Kaplan was secretary of the respondent.19Foreman Forrer testified that he had belonged to the C. I. 0. before he was employedat the respondent's plant.He said further : "I never was in favor of the C. I. 0. Thatis one thing I state right here now."When questioned about his participation in theMachinists'campaign Forrer became a reluctant and at times evasive witness.He ad-mitted joining the Machinists"around September or something like that"While he pro-tested that he was not an 'agitator:"didn't never coax anybody,"and that he "didn'ttalk unionism all day long," it appears from his testimony that he talked of .the Unionmovement during workinghours withthe men in his tool and die department.Since hewas anti-C.'I.0. and joined the Machinists the tenor of his conversations on unionismcannot be doubtful.Forrer further admitted having talked with Eggerman about theactivities of'the Machinists.Nothing appears in the record to indicate that the respond-ent made any'move to restrain such union'talk by its supervisors during working hoursin its plant. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir partisans solicited memberships in the presence of the respondent's super-visors and under the observation of Kaplan.These activities admittedly werenot interfered with by the respondent.There is a striking and significantcontrast here between the surveillance and discharge of Persky and the freedom,allowed those soliciting for the Machinists.Foreman Forrer admitted that he ,was opposed to the C. I. O. and that he discussed union matters in the plant withthe employees. under his supervision.Foreman Gunn, as found above, openlymade suggestions that an employee join the A. F. of L. Under these circum-stances membership in the Machinists cannot be deemed to have resulted fromthe free desires of the employees.On the contrary, the undersigned finds that-the-employees in seeking such membership were influenced by'the interference,coercion and favoritism practiced by the respondent through its supervisoryofficials in the plant.The respondent's refusal to bargain -is thus 'established',by, its refusal to recognize the United's representatives on the morning of Julythe preceding day; by its refusal to receive the letters which it admittedly knewwere from the United ; by its non-cooperative attitude at conferences on July23, 27 and 31; and by favoritism shown the Machinists' representatives duringthat organization membership campaign. 0The undersigned finds that on July 13, 1942, and thereafter the respondent,,refused to bargain collectively with the United as the exclusive representativeof its-employees in an appropriate unit in respect,to rates,of pay, wages, hours.of'employment and other conditions of employment and' thereby interfered ' with,restrained and coerced its employees in their exercise of the rights guaranteedby Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade,, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce.and the,free flow of commerce.V.THE REMEDYThe undersigned having found that the respondent has engaged in certainunfair labor practices will recommend that it cease and desist therefrom and,take certain affirmative action designed to effectuate the policies of the Act and,to restore as nearly as possible the conditions which,existed prior to the com-mission of the unfair labor practices.',-The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of Henry Persky, Eugene Decker and Neil Mbr-rison, because of their union membership and activity.To effectuate the policiesof the Act it will be recommended that the respondent offer Eugene Decker andNeil Morrison immediate and full reinstatement to the former or substantially,equivalent positions without prejudice to their seniority and other rights andprivileges and make them whole for any loss of pay they may have suffered byreason of the respondent's discrimination against them by payment to each ofthem of a sum of money equal to the amount which he-would normally'have2Matter of,,Chicago Apparatus , Company,and,,Federation of Architects,Chemistsand Technicians,Local 107,12 N. L.,R. B. 1002. 'i CENTURY PROJECTOR CORPORATIONS657earned as wages from the date of his-discharge to the date of the respondent'soffer of reinstatement, less his net earnings 21 during said periodIn as much as Persky has been inducted into the military service of the UnitedStates and is accordingly not available for immediate reinstatement it will berecommended that the respondent, upon application by Pesky within forty' (40)days after his discharge from the armed forces of the United States, offer himreinstatement to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges. It will be furtherrecommended that the respondent make Persky whole for any loss of earningshe may have suffered by reason of the respondent's discrimination against himby payment to him of a sum of money equal to the amount he would normally,have earned as wages during the periods (1) between the date of his dischargeby the respondent and the date of his induction and (2) between a date five (5)days after Persky's timely application for reinstatement and the date of offerof reinstatement by the respondent, less his net earnings 22 during those periods.The undersigned has found that the respondent refused to bargain collectively.with the UnitedAccordingly the undersigned will recommend that the re-spondent cease and desist from such unfair labor practice and to effectuate thepolicies of the Act, bargain collectively, upon request, with the United as trueexclusive bargaining representative of its employees within the appropriateunit set forth above.The undersigned,has.found that the 'respondent, aided and, encouraged theMachinists while discouraging membership in the United and that the contractsigned on'September 30, 1942, with the Machinists was a result of such unfairlabor practices.In order to restore thestatus quoand to free the employeesof the respondent from these restraints upon their freedom in self-organization,itwill be recommended that the respondent withdraw and withhold recogni-tion from the Machinists as the representative of any of its employees for thepurposes of collective bargaining until such time as the said Machinists maybe certified as their representative by the BoardSince the contract between therespondent and the Machinists represents the fruits of the respondent's unfairlabor practices and is a device to perpetuate its success, it will ne recom-mended that the respondent cease and desist from giving effect to said contractas well as to any extension, renewal, modification or supplement thereof, andto any superseding contract which may now be in force.However, nothing insaid recommendation shall be taken to require the respondent to vary the wage,hour, seniority and other substantive features of its relations with the em-ployees themselves which. the respondent may have established 'in conformitywith the said contract with the Machinists or' any extension, renewal, modifica-tion or supplement thereof or to prejudice the assertion by the employees of anylegal rights they -may have thereunder.-faiBy "net earnings" is meant earnings less expenses, such as for transportation, room,and hoard, incurred by an employee in connection with obtaining work and working else-wheie than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sair,mill Workers Union, Local2590, 8 N L. If. B. 440.Monies re-ceived for work performed upon Federal,, State, county, municipal, or other work-reliefprojects shall be considered as eainmgs.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S 7.22 See footnote 21,sepia123 'Matter, of Louis P Cassott d.b.` a.Central Paint d Varnish Works'andLocal 13129,Paint, Varnish and Allied Products Derrision, United Mine Workers of America, Dist.50,et at,43 N. L. R. B. 1193. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned has found that the respondent interfered with, restrained'and coerced its employees in the exercise of the rights guaranteed them by theAct.It is plain,therefore,that the respondent must cease and desist frominterfering with; restraining and coercing its employees in the exercise of such-rights and the undersigned will so recommend.-Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:Conclusions of Law1.Local 475, United'Electrical, Radio & Machine Workers of America, C. I. 0.,and District, 15, International Association of Machinists, A F of L., are labororganizations, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofHenry Persky, Eugene Decker and Neil Morrison, and thereby discouragingmembership in Local 475, United Electrical, Radio & Machine -Workers ofAmerica, C. I. 0, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.At all times material herein the production and maintenance employees-of the respondent employed at its Brooklyn plant, exclusive of clerical em-ployees, engineers, technicians and supervisory employees, with the various.exclusions and inclusions, more particularly stated, above, constitute a unitappropriate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.4.Local 475, United Electrical, Radio & Machine Workers of America, C. I. 0.,was on July 13, 1942 and at all times thereafter has been the exclusive repre-sentative of all employees in such unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.5.By refusing on July 13, 1942, and thereafter, to bargain collectively withLocal 475, United Electrical, Radio & Machine Workers of America, C. I. 0.,as the exclusive representative of its employees in'the above described unit, therespondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.6.By interfering with, restraining and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above, findings of fact and conclusions of law, theundersignedrecommends that the respondent, its officers, agents, successors,and assigns shall:1.Cease and desist from:(a)Discouragingmembership in Local 475, United Electrical, Radio &Machine Workers of America,-C. I O ; or any other labor organization of itsemployees,by discharging any of its employees or in any other manner dis-criminating in regardto their hire and tenure of employment or any term or,condition of their employment;.(b)Refusing-to bargain collectively with Local 475, United Electrical, Radio,& Machine Workers of America, C I. 0., affiliated with the Congress of Ilidus-trialOrganizations,as the exclusive representative of its employees in the1 CENTTJRY PROJECTOR CORPO'RATI'ON1659unit described above in respect to rates of pay, wages, hours of employment orother conditions of employment ;(c) In any other manner interfering with, restraining or' coercing its em-ployees in the exercise of 'the right to self-organization, to form, join or assistlabor organizations, to bargain collectively, through 'representatives of their ownchoosing and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Eugene Decker and Neil Morrison immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges ;(b)Make whole Eugene Decker and Neil Morrison for any loss of pay they-may have suffered by reason of the respondent's discrimination against themby payment to each of them of a sum of money equal to that which he nor-mally would have earned as wages during the period from the date of his dis-charge to the date of the respondent's offer of reinstatement, less his net earn-ings during said period.(c)Upon application by Henry Persky within forty (40) days after hisdischarge from the armed forces of the United States, offer him immediate andfull reinstatement to his former or a substantially equivalent position withoutprejudice to his seniority or other rights, and privileges;(d)Make whole Henry Persky for any loss of earnings he may have sufferedby reason of the respondent's discrimination against him by payment to him of asum of money equal to the amount he normally would have earned as, wagescuring the periods (1) between the date of his discriminatory discharge by therespondent and the date of his induction into military service, and (2) betweena date five (5) days after Persky's timely '4 application for reinstatement andthe date of respondent's offer of reinstatement, less his net earnings during eachof these periods ;(e)Upon request, bargain collectively with Local 475, United Electrical, Radio& Machine Workers of America, C. I. 0, as the exclusive representative of allemployees within the appropriate unit set forth above, with respect to rates ofpay, wages, hours of employment and other conditions of employment ;(f)Withdraw and withhold all recognition from District 15, InternationalAssociation of Machinists, A. F. of L., as the representative of any of its em-ployees for the purposes of collective bargaining with respect to rates of pay,wages, hours of employment and other conditions of employment unless and untilthat organization has been certified by the National Labor Relations Board as'the representative of respondent's employees, within an appropriate unit ;(g)Post immediately in conspicuous places at its plant at 1 Junius Street,Brooklyn, New York, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is ordered to cease anddesist in paragraph 1 (a), (b), and (c) of the aforesaid recommendations; (2)that the respondent will take the affirmative action set forth in paragraph 2 (a),(b), (c), (d), (e), and (f) of these recommendations; and (3) that the re-spondent's employees are free to become or remain members of Local 475, UnitedElectrical, Radio & Machine Workers of America, C. I. 0., and that the respondent}vill not discriminate against any employee because of membership in or activityon behalf of this organization ;atiAs provided in paragraph 2 (c) of theserecommendations.5 3164 7-4 3-vol. 49--4 3 660DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.IAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 2S,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections)as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10). days from the date of the order transferring the case tothe Board.Dated January 30, 1943.CHARLES E. PERSONS,Trial Examiner.